IN THE SUPREME COURT OF THE STATE OF NEVADA


                 EQUITYTHINK, LLC, A NEVADA                            No. 69711
                 LIMITED LIABILITY COMPANY,
                                    Appellant,
                               vs.                                            FILED
                 13-H PARTNERSHIP, LLC, A NEW
                 MEXICO PARTNERSHIP,                                          JUN   0 2 2016
                                    Resnondent.                               TRACIE K. LINDEMAN
                                                                           CLERK OF SUPREME COURT

                                                                                DEPUTY CLERK
                                      ORDER DISMISSING APPEAL
                             Pursuant to the stipulation of the parties, and cause
                 appearing, this appeal is dismissed. The parties shall bear their own costs
                 and attorney fees. NRAP 42(b).
                             It is so ORDERED.



                                                                          Zif
                                                           CLERK OF THE SUPREME COURT
                                                           TRACE K. LINDE

                                                           BY:   e w'n

                 cc:   Hon. Leon Aberasturi, District Judge
                       Woodburn & Wedge
                       McDonald Carano Wilson LLP/Reno
                       Third District Court Clerk




 SUPREME COURT
       OF
     NEVADA


CLERK'S ORDER

 (U1-1947

                                                                                      1Co-17 I leS"